 



Exhibit 10.5
July 24, 2006
Jim Kerr
Dear Jim:
I am delighted to offer you the position of Executive Vice President, Chief
Financial Officer of Jo-Ann Stores, Inc. All of my personal contacts with Board
members and other members of Jo-Ann’s senior leadership team, have reiterated to
me your ability and willingness to help lead Jo-Ann back to the prominence of
being the premier fabric and craft retailer.
The following provides the terms and conditions of your employment offer:

1)   Your promotion date will become effective immediately.

2)   Your annual base salary will be increased to $300,000 paid in bi-weekly
installments of $11,538.46 with an annual review in February or March of each
year.

3)   Your Target incentive under the Management Incentive Plan for FY08 will be
increased to 50% of earned salary.

4)   Beginning in fiscal year 2008, you will participate in the Jo-Ann Stores,
Inc. long-term incentive plan at a level commensurate with your position
relative to other executive officers. As you know, annual grants under this plan
are determined by the board of directors based on peer incentive compensation
levels and the specific needs and circumstances of the Company. In addition, on
the first Friday following the effective date in your new position, you will
receive:

  a)   A grant of 10,000 shares of Jo-Ann Stores, Inc. common stock These shares
will vest 50% after (3) three years and 50% after (4) years.     b)   A grant of
25,000 non-qualified options to purchase shares of Jo-Ann Stores, Inc. common
stock. These options will vest 25% annually on the first four anniversaries of
your start date and be exercisable for seven years from date of issuance. These
options will be priced at the closing price of Jo-Ann Stores common stock on the
day of the grant.

5)   Your car allowance will be increased to $1,300 per month.   6)   Your PTO
will remain the same.

7)   We will provide you with an allowance of up to $5,000 annually to be used
for tax and financial planning purposes.

8)   You will be eligible to participate in the Company’s SERP pending approval
at the next Board of Directors Meeting, with a maximum benefit of $600,000
subject to the terms of the plan.

 



--------------------------------------------------------------------------------



 



9)   The Company will enter into a separate agreement with you covering
severance in the event that your employment is terminated by the Company without
cause or by you or the Company as a result of a Change in Control.

Jim, I am very excited to promote you to Executive Vice President and Chief
Financial Officer for Jo-Ann Stores, Inc. I am very confident that you will
continue to make an impact and I look forward to working with you.
Please confirm your agreement to accept this position by signing and returning
one copy of this letter. Thank you.
Sincerely,

                /s/ Darrell Webb       Darrell Webb      Chairman, President, &
CEO       

Agreed to this on the 27th day of July, 2006.

                /s/ Jim Kerr       Jim Kerr             

 